Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank provides information on fourth quarter writedowns of $595 million after tax TORONTO, Nov. 18 /CNW/ - Scotiabank today announced that its results for the fourth quarter ended October 31, 2008 will include charges of approximately $595 million after tax ($890 million before tax) relating to certain trading activities and valuation adjustments. These arose as a result of recent challenging market conditions and unprecedented volatility in global financial markets. First, there will be a charge of approximately $115 million after tax ($170 million before tax) in trading revenues related to the bankruptcy of Lehman Brothers in September. The loss occurred primarily as a result of a failed settlement and the unwinding of trades in rapidly declining equity markets shortly after the bankruptcy. The Bank has submitted a bankruptcy claim for losses. Second, there will be valuation adjustments of approximately $370 million after tax ($560 million before tax). These will include writedowns of approximately $105 million after tax in available for sale securities based on current estimates of fair value. This was largely the result of the ongoing deterioration of economic conditions and volatility in debt and equity markets. The balance of $265 million after tax relates to mark-to-market adjustments on collateralized debt obligations (CDOs). Included in this amount will be a net fair value loss of approximately $135 million after tax on the purchase of certain CDOs from the Bank's U.S. multi-seller conduit, pursuant to the terms of a liquidity asset purchase agreement. With the widening of credit spreads, coupled with recent credit events in certain previously highly-rated reference assets, the market value of structured instruments declined substantially during the quarter. Should these spreads improve in future periods, a portion of the valuation adjustments would reverse and be recorded as income. The remaining exposure relating to the Bank's investments in CDOs will now be approximately US$348 million. Finally, there will be a mark-to-market loss of approximately $110 million after tax ($160 million before tax) relating to derivatives used for asset/liability management purposes that do not qualify for hedge accounting.
